

116 S2906 IS: Stop Giving Big Oil Free Money Act
U.S. Senate
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2906IN THE SENATE OF THE UNITED STATESNovember 20, 2019Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo prohibit the Secretary of the Interior from issuing new oil or natural gas production leases in
			 the Gulf of Mexico under the Outer Continental Shelf Lands Act to a person
			 that does not renegotiate its existing leases in order to require royalty
			 payments if oil and natural gas prices are greater than or equal to
			 specified price thresholds, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Stop Giving Big Oil Free Money Act.
		2.Eligibility for
			 new leases and the transfer of leases
 (a)DefinitionsIn this section: (1)Covered leaseThe term covered lease means a lease for oil or gas production in the Gulf of Mexico that is—
 (A)in existence on the date of enactment of this Act;
 (B)issued by the Secretary under section 304 of the Outer Continental Shelf Deep Water Royalty Relief Act (43 U.S.C. 1337 note; Public Law 104–58); and
 (C)not subject to limitations on royalty relief based on market price that are equal to or less than the price thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
 (2)LesseeThe term lessee includes any person or other entity that controls, is controlled by, or is in or under common control with, a lessee.
 (3)SecretaryThe term Secretary means the Secretary of the Interior.
				(b)Issuance of New
			 Leases
				(1)In
 generalThe Secretary shall not issue any new lease that authorizes the production of oil or natural gas under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to a person described in paragraph (2) unless the person has renegotiated each covered lease with respect to which the person is a lessee, to modify the payment responsibilities of the person to require the payment of royalties if the price of oil and natural gas is greater than or equal to the price thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
				(2)Persons
 describedA person referred to in paragraph (1) is— (A)a lessee that—
 (i)holds a covered lease on the date on which the Secretary considers the issuance of the new lease; or
 (ii)was issued a covered lease before the date of enactment of this Act, but transferred the covered lease to another person or entity (including a subsidiary or affiliate of the lessee) after the date of enactment of this Act; or
 (B)any other person that has any direct or indirect interest in, or that derives any benefit from, a covered lease.
					(3)Multiple
			 lessees
					(A)In
 generalFor purposes of paragraph (1), if there are multiple lessees that own a share of a covered lease, the Secretary may implement separate agreements with any lessee with a share of the covered lease that modifies the payment responsibilities with respect to the share of the lessee to include price thresholds that are equal to or less than the price thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
					(B)Treatment of
 share as covered leaseBeginning on the effective date of an agreement under subparagraph (A), any share subject to the agreement shall not constitute a covered lease with respect to any lessees that entered into the agreement.
 (c)TransfersA lessee or any other person who has any direct or indirect interest in, or who derives a benefit from, a lease shall not be eligible to obtain by sale or other transfer (including through a swap, spinoff, servicing, or other agreement) any covered lease, the economic benefit of any covered lease, or any other lease for the production of oil or natural gas in the Gulf of Mexico under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), unless the lessee or other person—
 (1)has renegotiated each covered lease with respect to which the lessee or person is a lessee, to modify the payment responsibilities of the lessee or person to include price thresholds that are equal to or less than the price thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)); or
 (2)has entered into an agreement with the Secretary to modify the terms of all covered leases of the lessee or other person to include limitations on royalty relief based on market prices that are equal to or less than the price thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
				3.Price
			 thresholds for royalty suspension provisions
 (a)In generalThe Secretary of the Interior shall agree to a request by any lessee to amend any lease issued for any Central and Western Gulf of Mexico tract during the period of January 1, 1996, through November 28, 2000, to incorporate price thresholds applicable to royalty suspension provisions, that are equal to or less than the price thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
 (b)New or revised price thresholdsAn amended lease under subsection (a) shall impose the new or revised price thresholds effective on October 1, 2020.